PER CURIAM.
We affirm the defendant’s convictions for burglary and grand theft. The defendant contends that the trial court erred in imposing a $5000 civil restitution lien. This issue has not been preserved for appeal, however, because the specific legal argument or ground upon which it is based was not presented to the trial court. See Tillman v. State, 471 So.2d 32 (Fla.1985). In addition, the written plea agreement clearly states that there would be a $5000 civil restitution lien.
Affirmed.
DANAHY, A.C.J., and PARKER and FULMER, JJ., concur.